Citation Nr: 1242337	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from June 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for status-post operative fracture of the mandible, evaluated as 30 percent disabling, effective December 1, 1969. 

Throughout the course of this appeal, the RO has assigned the Veteran total temporary disability ratings based on surgical or other treatment necessitating convalescence for his mandible disability, for the time periods from July 11, 2002 to September 1, 2002; March 6, 2003 to May 1, 2003; and from February 3, 2005 to June 1, 2005.  The 30 percent disability rating from June 1, 2005 was continued.  In September 2005, the Veteran indicated that he wanted to continue his appeal for an increased evaluation for status- post operative fracture of the mandible, evaluated as 30 percent disabling.  As such, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2005 the Board denied the Veteran's claim for entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from April 1, 2005. The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC). In an April 2006 Order, the Court granted the VA General Counsel 's and Appellant's Joint Motion for Remand (JMR). The Board's decision was vacated and the Veteran's claim was remanded to the Board. 

In January 2007 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination.  This issue was again remanded in January 2012, and now returns again to the Board.


A review of the Virtual VA paperless claims processing shows relevant medical records that have been considered in this claim, but which are essentially duplicative of treatment records already in the Veteran's claims file.

The issue of increased rating for status-post operative fracture of the mandible on an extra schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the period prior to July 11, 2002, and from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from June 1, 2005, the Veteran's status-post operative fracture of the mandible was manifested by bilateral condylar wear with significant reduction of condyle, severe osteoarthritis of the left temporomandibular joint with moderate fibrous ankylosis, an interincisal range from  12 mm to 45 mm, lateral excursion ranges as low as 2 mm to 4mm, and functional impairment including limited bite strength secondary to pain, disturbed sleep, painful chewing, and use of a splint.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 30 percent for status-post operative fracture of the mandible have not been met for the period prior to July 11, 2002, and from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from June 1, 2005.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5003, 4.150, Diagnostic Codes 9902, 9905, 9908, 9913 (2012). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

The VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2003, June 2007, July 2010 and January 2012 that fully addressed all notice elements.

The CAVC previously held in part in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The CAVC most recently held, however, that even when notice is not provided prior to the initial unfavorable decision by the AOJ on the appellant's claim, as required by Pelegrini, this deficiency is not prejudicial to the appellant when subsequent VA actions "essentially cured the error in the timing of notice."  Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (Vet. App. April 14, 2005).  While the notice provided to the Veteran in July 2003 was not given prior to the first AOJ adjudication of the claim, the subsequent VA letters corrected any procedural errors.  The notice was provided by the AOJ prior to the last transfer and certification of the Veteran's case to the Board, and the content of the notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  Thus, any defect with respect to the timing of the VCAA notice requirement was non-prejudicial, and VA's duty to notify the Veteran has been satisfied. 

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

The RO has obtained all relevant VA outpatient treatment records.  Additionally, the Veteran was afforded numerous VA examinations in this claim, most recently in July 2008 and April 2012 .  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO originally granted service connection for status-post operative fracture of the mandible in January 1970, effective from April 1, 1969 to August 14, 1969, and from December 1, 1969.  A temporary total disability rating based on surgical or other treatment necessitating convalescence for his mandible disability was assigned from August 14, 1969 to December 1, 1969. 

In November 2000, the Veteran filed an increased rating claim for status-post operative fracture of the mandible.  He stated that his mandibular joint aches all the time and also hurts when he opens or closes his mouth.  He noted that a VA dentist had provided him with a mouth guard to wear at night when he grinds his teeth, but that this was not helping the pain. In sum, the Veteran contends that the level of his mandible disability is higher than warranted by a 30 percent rating. 

As noted, the RO subsequently assigned total temporary disability ratings based on surgical or other treatment necessitating convalescence for his mandible disability for the time periods from July 11, 2002 to September 1, 2002; March 6, 2003 to May 1, 2003; and from February 3, 2005 to April 1, 2005.  The 30 percent disability rating from April 1, 2005 was continued.  See rating decisions dated in November 2002, July 2003, and June 2005.  The Veteran indicated in September 2005 that he wanted to continue his appeal for an increased rating for status-post operative fracture of the mandible. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.


The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's mandible disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9908 for loss of one or both sides of the condyloid process.  This rating applies for the period prior to July 11, 2002; September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from April 1, 2005.  The Board will consider whether the Veteran can receive a rating higher than 30 percent for his mandible disability under DC 9908, or any other applicable diagnostic code, for the relevant time period. 

As noted, a 30 percent rating is warranted for loss of one or both sides of the condyloid process under DC 9908. 

DC 9905 addresses limited motion of temporomandibular articulation.  A 10 percent rating is warranted for range of lateral excursion limited to 0 to 4 mm, and for interincisal range limited to 31 to 40 mm.  A 20 percent rating is assigned when the interincisal range is limited to 21 to 30 mm.  A 30 percent rating is assigned when the interincisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the interincisal range is limited to 0 to 10 mm.  A Note following DC 9905 states: Ratings for limited interincisal movement shall not be combined with ratings for limited lateral excursion. 

Under DC 9902, loss of approximately one-half of the mandible not involving temporomandibular articulation warrants a 30 percent rating.  If temporomandibular articulation is involved, a 50 percent rating is warranted. 

DC 9913 addresses loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  A noncompensable rating is warranted where the loss of masticatory surface can be restored by suitable prosthesis.  A 10 percent rating is warranted where the lost masticatory surface cannot be restored by suitable prosthesis with all upper or lower anterior teeth missing or all upper and lower teeth on one side missing.  Where the lost masticatory surface cannot be restored by suitable prosthesis with all upper and lower posterior teeth missing or all upper and lower anterior teeth missing, a 20 percent rating is warranted; for loss of all upper or all lower teeth, a 30 percent rating is warranted; and where the lost masticatory surface cannot be restored by suitable prosthesis with the loss of all teeth, a 40 percent rating is warranted.  A Note following DC 9913 states: These ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling. 

Degenerative arthritis (hypertrophic or osteoarthritis) is evaluated under 38 C.F.R. § 4.71a , DC 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 500.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202   (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

The Board also must consider that the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. 

Reviewing the relevant evidence of record, a February 2001 VA examination report shows condylar remodeling secondary to left condylar malposition in fossa.  The anterior open bite was approximately 5 mm.  The mandible deviated to left as a result of condylar resorption.  There was right anterior disk displacement with reduction.  The interincisal range was approximately 35 mm with deviation to the left.  The left lateral excursion was approximately 6 mm.  The right lateral excursion was approximately 2 mm.  The left mandibular (condylar head) had significant bone loss and was contributing to anterior open bite and malocclusion. The diagnosis was left condylar head remodeling secondary to left condylar malposition in fossa. 

A June 2001 VA dental examination report shows complaints of pain at an 8/10. Overjet was 9 mm; and overbite was -2 mm. The maximum opening was 30 mm. There was left crepitus 2+ and midline to the left was 2 mm. The left muscles of mastication had tenderness to all in the 7-8 range. There also was left condyle on the downward sloping side of the articular eminence.  The assessment was left temporomandibular joint secondary to bone against bone. 

An August 2001 VA dental examination report shows mild tenderness noted in temporal, masseter muscles.  The interincisal range was 45 mm.  There were acceptable lateral excursions. 

In November 2001, a VA dental examination report shows overall pain at a seven. Interincisal range was 34.  Right lateral excursion was 4 mm; left lateral excursion was 8 mm. Left masseter was 5 mm; left coronoid process was 4 mm; left external pterygoid was 4 mm; left preauricular was 7 mm; and left external auditory meatus was 7 mm.  The Veteran was wearing an unloading splint and it was noted that there was occlusal deviation to the left on close.  The radiograph report noted bilateral condylar wear with significant reduction of condyle. 

An April 2002 VA dental examination report shows that panoramic and other radiographic modalities revealed degenerated left temporomandibular joint with large loss of vertical dimension.  The examiner was unable to correlate the MRI with clinical picture due to exceptional loss of bone.  The clinical picture showed no improvement with pain from the use of the splint; the Veteran was still with large left lateral collapse. 

A September 2002 VA dental examination report shows complaints of constant severe pain, especially with chewing on the left side.  There were no headaches. The left posterior open bite was decreased; there was canine to canine contact; no open bite was noted.  There was pain with opening; and increased pain with opening greater than 32 mm.  The interincisal range was 35 mm; the right lateral excursion was 5 mm; the left lateral excursion was 5 mm.  There was pain with excursion to the right.  The incision site was approximately well-healed with minimum scarring.  Pain was at a 7/10 with palpation to the left temporomandibular joint. 

An October 2002 VA dental record shows the interincisal range was 32 mm; the right lateral excursion was 3 mm; the left lateral excursion was 6 mm.  There was pain with excursion to the right and left.  The same findings were continued in November 2002. 

On March 5, 2003, a history and physical examination report shows complaints of left temporomandibular joint pain.  He had a left anterior open bite and posterior occlusion was within normal limits.  He had pain with opening of the left temporomandibular joint and pain was at a 7/10 with palpation to the left temporomandibular joint.  The right temporomandibular joint was at a 0/10.  The interincisal range was 35 mm with pain.  The X-ray revealed that the left temporomandibular joint fossa eminence implant screw was worked way out of implant.  The initial assessment was left temporomandibular joint disease most likely from loose screw in fossa eminence implant. 

A May 2003 VA dental record shows complaints of pain with chewing.  The interincisal range was 32 mm with pain on opening.  The excursive range was 4 mm on the right and left with pain. 

A June 2003 VA dental record shows complaints of pain with chewing and opening mouth, and jaw popping.  The interincisal range was 35 mm with pain at an 8/10 with opening.  The excursive range was 5 mm on the right and 11 mm on the left with pain.  The left temporomandibular joint pain was at a 7/10. 

A July 2003 VA dental examination report shows complaints of sharp pain when moving mandible in any direction, though it was improving.  Overall, the Veteran described the level of fracture as equal to the pre-operative state but would like counseling on what therapeutic options are available.  A subsequent July 2003 VA dental examination report shows point tenderness over the left temporomandibular joint.  The interincisal range was 31 mm.  The left lateral excursion was 7 mm; and the right lateral excursion was 5 mm.  The myofascial examination was unremarkable except the following.  The internal pterygoid was painful at 7/10; lateral pole condyle was 8/10; external auditory meatus was 7/10; left coronoid process was 8/10; and external pterygoid was 8/10. 

An October 2003 VA dental examination report shows complaints of constant aches, waking the Veteran up at night.  The Veteran reported that temporomandibular joint (TMJ) pain remained the same. 

A January 2004 VA dental examination report notes that the Veteran was wearing a repositionable occlusal temporomandibular joint splint as directed without difficulty.  He reported that the splint is comfortable to wear.  Physical examination revealed no significant changes in either areas of point tenderness or bite pattern on splint. 

A February 2004 VA dental hygienist noted that the Veteran wore a night guard which hurt his left condyle continuously. 

An April 2004 VA dental examination report shows complaints that his splint had not been making a difference in level of pain.  Pain was at an 8/10 for the left lateral pole; a 6/10 for left cornoid process; and a 5/10 for left external pterygoid.  The interincisal range was 35 mm.  The left lateral excursion was 14 mm; and the right lateral excursion was 5 mm. 

A September 2004 VA CAT scan of the mandible shows severe degenerative changes seen in the left temporomandibular joint with marked irregularity of the head of the mandible.  The changes in the right temporomandibular joint seemed less severe, though apparently a total joint replacement had been removed.  The impression was severe degenerative changes of the left temporomandibular joint. Lesser changes were seen in the right temporomandibular joint following removal of total joint replacement. 

A September 2004 VA dental examination report shows complaints of increasing level of pain, although the pain medication had been effective in reducing the pain to a tolerable level.  The pain was at an 8/10 for the left lateral pole; a 7/10 for left cornoid process; and a 6/10 for left external pterygoid.  The interincisal range was 35 mm.  The left lateral excursion was 14 mm; and the right lateral excursion was 5 mm.  Occlusion was stable and repeatable.  There was no evidence of anterior open bite, or obvious facial swelling or erythema.  These findings also were noted through January 2005. 

An April 2005 VA examination report shows complaints of mild-to-moderate pain only upon chewing, relieved adequately with pain medication.  The Veteran also has an occasional sleepless night where the pain in the left TMJ disturbs his normal sleep pattern.  However, the Veteran was reportedly happy from the standpoint that he no longer had to break the routine of his daily activities secondary to the disabling pain of the left TMJ.  Physical examination revealed second molar to second molar dentition and that the only missing teeth were #1, 16, 17, and 32.  He had multiple restorations within his upper and lower posterior dentition that were in good repair.  He had bilateral posterior symmetric contacts without any oral lesion or masses.  He had an interincisal opening of 25 mm with lateral excursions of 4 mm to the left and to the right, and a 2 mm protrusive range of motion.  On evaluation of the most recent pantomogram, the left condylar head and neck were severely atrophic and malformed.  There was evidence of osteophyte formation and condylar head lipping.  The glenoid fossa and eminence also were malformed and did not display normal fossa, and eminence architecture that could be visualized on the Veteran's contralateral site.  There was evidence of the osteotomy that ran the length of the ramus and appeared to be healing well.  The diagnoses were end-stage left temporomandibular joint dysfunction; and severe osteoarthritis of the left temporomandibular joint with a moderate degree of fibrous ankylosis.  Some of these findings also were noted on a separate VA dental examination report. 

A subsequent April 2005 VA dental examination report shows complaints of moderate pain only upon chewing food.  Range of motion was still minimal.  Interincisal range was increased to 30 mm with mild pain during movement.  The assessment was end stage temporomandibular joint disease, and range of motion restriction status post left intraoral vertical ramus osteotomy.  These findings were continued in May 2005. 

A later May 2005 VA dental examination report shows complaints of contralateral temporomandibular pain (right side).  The Veteran stated that the left TMJ felt fine.  The interincisal range was 25 mm.  The left TMJ had tenderness upon opening and closing.  The range of motion was unchanged since last visit.  The assessment was left myofascial pain dysfunction and end stage TMJ dysfunction right side (osteoarthritis).  An addendum shows that weakness or lack of endurance was not a contributing variable to the Veteran's limitation in mandibular range of motion.  Bite strength was limited secondary to pain, but was expected to improve with time.  It was noted that his mandibular range of motion, although significantly decreased, should allow for adequate masticatory function. 

An August 2005 dental treatment record notes that the Veteran complained of severe pain especially at night in his left TMJ.  His mouth opening was noted to be severely limited.  He had an incisal opening of approximately 15 mm.  A later August 2005 treatment record showed an opening of 20 mm.

An October 2005 dental treatment record shows an incisal opening of 25 mm with complaints of continued severe pain.

A December 2005 report of VA dental treatment shows that the Veteran still had severe TMJ pain, but was sleeping better with the use of morphine.

An April 2006 treatment record notes that the Veteran reported that his jaw hurt all the time, and that eating and talking were both problematical.  Pain started after opening his mouth greater than 1 cm.  A letter dated that month from the Veteran's VA physician notes that the Veteran had daytime somnolence which was due at least in part to the medications he was taking for his jaw pain, and that as a result, he was disabled from his usual occupation of driving a forklift.

A January 2007 report of VA outpatient treatment notes bilateral tenderness of the TMJs on palpation.  His interincisal opening was about 20 mm, with further opening restricted secondary to pain.

An August 2007 report of VA examination indicates that the Veteran could not chew well and was on a soft diet.  The Veteran's maximal size opening was to 15mm, limited by pain.  It was difficult to guide or force the Veteran to open his mouth more than that.  In left and right lateral excursive, he was able to move 2 mm.  In protrusion of the mandible he could move 3 mm and there was obvious deviation to the left.  The Veteran was diagnosed with left chronic TMJ dysfunction with severe pain causing decrease in maxillary functions as well as mandibular range of motion, as well as right TMJ internal derangement, and chronic and severe pain.

A July 2008 VA examination report shows 90 percent functional impairment due to the severe loss of motion of the mandible.  There were no movements made without any pain, impacting the Veteran's ability to achieve full range of motion.  Maximum interincisal opening was 12 mm.  The Veteran was diagnosed with a long standing history of TMJ dysfunction with suspected ankylosis to the left TMJ and arthritic changes to the right TMJ.  At that time, the Veteran was offered an appointment for consideration of left TMJ reconstruction/excision of ankylosis.

An August 2008 CT of the Veteran's jaw shows advanced degenerative changes at the TMJs.  There was near bone on bone appearance in some portion of the right TMJ, but no definite bony ankylosis was seen.  There was also a moderate deformity of the left mandibular ramus.

VA treatment records show that the Veteran underwent TMJ replacement with a prosthesis in 2008 and, repeat left sided TMJ prosthesis replacement in 2010 for infected hardware.

An April 2012 report of VA examination notes the Veteran's history of bilateral TMJ replacement in October 2008, with subsequent replacement of the left TMJ in December 2010.  Post test range of motion for lateral excursion was 0 to 4 mm.  Post test range of motion for opening the mouth, measured by inter-incisal distances was from 21 to 30 mm.  The examiner noted less movement than normal on repetitive use.  There was localized pain and tenderness of the left TMJ.  Traumatic arthritis was noted on both sides, in addition to the bilateral joint replacement hardware.  The Veteran was noted to be in constant pain and takes prescription pain medication for this.  He must closely monitor the various food items he eats to minimize chewing effort.  Interincisal range of motion ranged from 20 mm to 27  mm.  Upon initial opening, the Veteran could not open as wide as after a few repetitions.  After 5 repetitions he felt considerable fatigue in both TMJs.  There was no ankylosis.  Functional limitations included fatigue of the TMJs, limited opening, and mild incoordination upon opening.  The Veteran uses physical therapy and careful monitoring of his diet to manage this.  The Veteran reported noting an improvement in his maximum opening since bilateral TMJ replacements in October 2008, and again on the left side in December 2010.  The examiner again noted that the Veteran's quality of life was affected due to the constant pain of his TMJs, and his requirement to primarily eat soft food, and carefully monitor his diet.

As previously indicated, the Veteran's status-post operative fracture of the mandible is rated as 30 percent disabling under 38 C.F.R. § 4.150, DC 9908 for loss of one or both sides of the condyloid process.  This is the highest schedular rating permitted under DC 9908. 

DC 9902, for loss of approximately one-half of the mandible, does not apply.  While there were findings of significant bone loss on the condylar head of the left mandible, there is no evidence that one-half of the mandible was lost.  As noted above, both the Veteran's TMJ joints were replaced in 2008, but at the time of that replacement, there was no evidence of loss of the mandible.

The only other applicable diagnostic code, in which the Veteran could receive a rating higher than 30 percent is under DC 9905 for limited motion of temporomandibular articulation.  A 40 percent rating is warranted for an inter-incisal range from 0 to 10 mm.  The evidence shows that the Veteran's inter-incisal range over the course of this appeal was from 12 mm to 45 mm, and was generally found to be at least 20 mm.  As such, a 40 percent rating under DC 9905 does not apply.  

Additionally, even though the evidence shows a range of lateral excursion from 2 mm to 4 mm, a separate rating would not apply, as the note to DC 9905 provides that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  The Board notes that evaluations for distinct disabilities resulting from the same injury may be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 62   (1994).  However, any loss of lateral excursion already has been considered and compensated under the 30 percent evaluation already assigned for loss of condyloid process under DC 9908.  See 38 C.F.R. § 4.14. 

The Veteran also is not entitled to a separate compensable evaluation for limitation of motion of the mandible due to degenerative arthritis under DC 5003.  Limitation of motion of the mandible has been considered and compensated under the 30 percent evaluation already assigned for loss of the condyloid process under DC 9908.  To assign a separate evaluation for limitation of the motion of the mandible due to degenerative arthritis is similarly not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes. 

Although the April 2005 VA examination report shows the Veteran has missing teeth, including #1, 16, 17, and 32, this would not warrant a compensable rating under DC 9913, as the loss of teeth does not involve all upper or lower teeth on one side, or all upper or lower anterior teeth.  The Veteran also had multiple restorations within his upper and lower posterior dentition that were in good repair. Additionally, none of the evidence attributes the loss of teeth to the mandible disability.  Specifically, VA dental records dated in June 2001, April 2003, February 2004, and March 2004 show findings of chronic periodontitis. 

The Board also finds that a rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40 , 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202   (1995).  The Board notes that the medical evidence shows painful motion of the mandible, which is an important factor in assessing the level of disability involving any form of arthritis.  See 38 C.F.R. § 4.59.  The medical evidence also shows complaints of functional impairment including limited bite strength secondary to pain, disturbed sleep, painful chewing, and use of a splint. However, any functional loss resulting from status-post operative fracture of the mandible is contemplated by the 30 percent rating under DC 9908.  

As such, the Board finds that the preponderance of the evidence of the record is against a grant of increased rating for the Veteran's service connected fracture of the mandible on a schedular basis.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and it must be denied. 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to an increased schedular rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from June 1, 2005, is denied. 


REMAND

The Board finds that a remand is necessary to consider the Veteran's status-post operative fracture of the mandible on an extraschedular basis.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111   (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1)  (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the rating schedules available for status-post operative fracture of the mandible do not adequately contemplate the Veteran's symptoms.  The medical evidence of record shows that the Veteran suffers from a great deal of constant pain due to this disability.  Additionally, the strong pain medicine the Veteran takes for this disability clearly affects his ability to function.  The Veteran has required convalescent ratings three times during the course of this appeal, and underwent surgery most recently in 2008 and 2010 for this disability.  Finally, the Veteran's disability has affected his employment as he is not able to work in his previous capacity as a forklift operator, and appears to be unable to operate any form of heavy machinery due to this impairment.  Therefore, the Veteran's claim must be sent to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. Submit the Veteran's claim for entitlement to an increased rating for status-post operative fracture of the mandible to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

3. The RO should then readjudicate the claim.  If any benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


